Title: From George Washington to Nicholas Cooke, 31 August 1775
From: Washington, George
To: Cooke, Nicholas

 

Sir
Camp at Cambridge August 31st 1775

Last Night I received Information that Messr Clarke & Nightingale of Providence had imported a Quantity of Gun Powder, Lead & 500 Stand of Arms: Upon which I have dispatch’d Capt. Baylor one of my Aids de Camp to treat with those Gentlemen for the whole Importation if not otherwise dispos’d of. I have directed him to wait upon you immediately on his Arrival & must beg the Favor of your Advice & Assistance both in negociating the Purchase, & transporting it hither in the cheapest, Safest and most expeditious Manner. I flatter myself those Gentlemen will not take an under Advantage of the Distresses of their Country so as to exact an unreasonable Price—& that a due Regard will be had to the very particular Necessities of this Army so as to prevent as far as possible any Part of this Supply being diverted to other uses. As I have the most perfect Confidence in your Attachment & Zeal for the Publick Interests, I am perswaded you will use your utmost Influence to give Effect to Capt. Baylor’s Commission. To him I must beg leave to refer you for the News of the Camp & am with much Respect & Esteem, Sir Your
In your next you will please to inform me what Progress you make with the hunting Shirts.
